department of the treasury internal_revenue_service tege eo examinations commerce street ms dal dallas tx taxpayer_identification_number b form_990 tax_year ended c person to contact ---------------------------- -------- contact numbers phone fax ------------------- ------------------- id number -------------------- tax_exempt_and_government_entities_division number release date ull date date a legend a organization’s name and address b taxpayer_identification_number c tax_year ended d date of technical_advice_memorandum e effective date of revocation certified mail dear this letter is in reference to your status for federal_income_tax purposes as an organization described in sec_501 of the internal_revenue_code the code as a result of an audit of your organization’s activities form_990 for the period ending c it was determined that the organization failed to establish that it meets the requirements for continued recognition of exemption under sec_501 of the code sec_501 of the code provides for exemption from federal_income_tax for clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private individual sec_1_501_c_7_-1 of the income_tax regulations provides that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 of the code solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes revrul_58_589 1958_2_cb_266 discusses the various criteria for recognition of exemption under sec_501 of the code in order to establish that a club is organized and operated for pleasure recreation and other nonprofitable purpose there must be an established membership of individuals personal contacts and fellowship a commingling of the members must play a material part in the life of the organization the revenue_ruling also states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate etc may not be considered as being organized and operated exclusively for pleasure recreation or social purposes a club will not be denied exemption merely because it receives income from the general_public that is persons other than members and the bona_fide guests or because the general_public on occasion is permitted to participate in its affairs provided such participation is incidental to and in furtherance of its general club purposes and it may not be said that income there from is inuring to members this is generally true where the receipts from nonmembers are no more than enough to pay their share of the expense sec_501 was amended in by pubic law to provide that sec_501 organizations could receive some outside income without losing their exempt status the legislative_history provides that the decision as to whether substantially_all of the organization’s activities are related to its exempt purposes shall continue to be based upon all the facts and circumstances it is intended that these organizations are permitted to receive up to percent of their gross_receipts including investment_income from sources outside their membership without losing their tax-exempt status it is also intended that within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public based on the technical_advice_memorandum dated d the organization did not adequately satisfy both the activities test and the member income test the organization’s annual street festival is carried on to raise money from the general_public in order for the organization to achieve its goals this activity which is not incidental trivial or nonrecurrent is not a traditional social_club activity within the meaning of sec_501 and does not further the organization’s purposes also the income earned by the organization from its annual street festival was far in excess of the percent allowable under public law copy of technical_advice_memorandum dated d is attached accordingly it is held that you are not a social_club within the meaning of sec_501 of the code therefore your tax-exempt status as described in sec_501 is hereby revoked you have not been granted relief under sec_7805 of the code therefore revocation of your tax-exempt status is effective as of e you are required to file federal_income_tax returns form_1120 this is a final adverse determination of your exempt status under sec_501 of the internal_revenue_code consideration to sec_277 of the code should be made when filing forms this is a revocation letter sincerely marsha a ramirez director exempt_organizations examinations enclosure technical_advice_memorandum
